                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (SOUTHERN DIVISION)

ESTATE OF RUSSELL MORGAN, et al.,                )
                                                 )
                       Plaintiffs,               )
                                                 )
v.                                               )    Civil Action No. CBD-18-170
                                                 )
BWW LAW GROUP, LLC, et al.,                      )
                                                 )
                       Defendants.               )

                                     MEMORANDUM OPINION

       Before the Court is Defendant Nationstar Mortgage, LLC and Federal Home Loan

Mortgage Company’s Rule 12(b)(6) Motion to Dismiss (“Defendants’ Motion”)(ECF No. 37).1

The Court has reviewed Defendants’ Motion and the memoranda related thereto. No hearing is

deemed necessary. Local Rule 105.6 (D. Md.). For the reasons set forth below, the Court

GRANTS IN PART AND DENIES IN PART Defendants’ Motion.

       I.      Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) provides for “the dismissal of a complaint if it

fails to state a claim upon which relief can be granted.” Velencia v. Drezhlo, No. RDB-12-237,

2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012). This rule’s purpose “is to test the sufficiency

of a complaint and not to resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Id. (quoting Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th

Cir. 2006)). In doing so, the Court must keep in mind the requirements of Fed. R. Civ. P. 8, Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009),



1
     With the permission of the Court, Defendants’ Motion is applicable to Plaintiff’s Second
Amended Complaint (“SAC”)(ECF No. 47).
when considering a motion to dismiss pursuant to Rule 12(b)(6). Specifically, a complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief,”

Fed. R. Civ. P. 8(a)(2), and must state “a plausible claim for relief,” as “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice,”

Iqbal, 556 U.S. at 678–79. See Velencia, 2012 WL 6562764, at *4 (discussing standard from

Iqbal and Twombly).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. At this stage of the proceedings, the Court must accept the well pled facts

alleged in complaint as true. See Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011). With these

principles in mind, the Court now turns to the specific allegations set forth in the SAC.2

       II.     Plaintiffs’ Factual Allegations Against Federal Home Loan Mortgage
               Company are Sufficient.

       Plaintiffs state that Nationstar is the agent of the Federal Home Loan Mortgage Company

(“FHLMC” or “Freddie Mac”), and therefore Freddie Mac is liable under the theory of

respondeat superior. SAC ¶74. Plaintiffs’ rely upon Proctor v. Wells Fargo Bank, N.A., 289 F.

Supp. 3d 676 (D. Md. 2018) and Cezair v. JP Morgan Chase Bank, N.A., Civ. A. No. DKC-13-

2928, 2014 WL 4295048 (D. Md. Aug. 29, 2014). Clearly, Plaintiffs are of the view that Freddie

Mac bears vicarious responsibility for the actions of Nationstar.

       Defendants make no further challenge to Plaintiffs’ theory in their reply memorandum.

Accordingly, the Court will give no consideration of Defendants’ contention here. The Court




2
        In Plaintiffs’ SAC, they have abandoned their claim against Nationstar alleging a
violation of the Fair Debt Collection Act, 15 U.S.C. § 1692e-f (1996), in light of its one year
statute of limitation, and the untimeliness of the filing of the original complaint.
                                                  2
DENIES Defendants’ Motion based solely on the challenge that Plaintiffs did not allege

misconduct attributable to Freddie Mac.

       III.    Plaintiffs Have Sufficiently Presented a Claim Under the Maryland
               Consumer Debt Collection Act.

       Plaintiffs’ state in the SAC that Defendants violated the Maryland Consumer Debt

Collection Act (“MCDCA”) found at Md. Code Ann., Com. Law, Sec. 14-202(8) (Lexis/Nexis

2013 Replacement Volume). Specifically, Plaintiffs allege that Defendants violated the act by

“collecting and/or claiming a right and/or attempting to collect on a debt that Defendants had no

right to collect when Defendants knew they were not holders of the Note and had no right to

collect payment under the Note.” SAC ¶68.

       The statute states that a debt collector may not “claim, attempt, or threaten to enforce a

right with knowledge that the right does not exist.” Remedies for a violation include “damages

proximately caused . . . including damages for emotional distress or mental anguish suffered with

or without physical injury.” Md. Code Ann., Com. Law, Sec. 14-203 (Lexis/Nexis 2013

Replacement Volume). Furthermore, the MCDCA prohibits a party from “attempting to enforce

a right with actual knowledge or with reckless disregard as to the falsity of the existence of the

right.” Kouabo v. Chevy Chase Bank, F.S.B., 336 F. Supp. 2d 471, 476 (D. Md. 2004).

       The parties agree that Nationstar sent correspondence, dated March 18, 2016, which

indicated that “a foreclosure action may be filed in court as early as 45 days from the post mark

date of this notice.” Plaintiffs allege, and Defendants did not dispute, that there was no actual

“filing” for the foreclosure action until nearly a year later, on March 19, 2017. These facts are

nearly identical to the circumstances set forth in the Cezair decision.




                                                 3
       In Cezair, this Court denied the defendant’s motion to dismiss. The underlying notice to

the mortgagor in Cezair also indicated the that foreclosure sale “may” occur at any time after 45

days from the date of the notice. However, the law prohibits such a sale, unless the 45 days are

preceded by the “service of process” of the foreclosure order to docket (or complaint to

foreclose) on residential property and all other papers filed with the court. Md. Code Ann., Real

Prop. Sec. 7-105.1(n) (Lexis/Nexis 2013 Replacement Volume). As more plainly stated, “when

service of the foreclosure order to docket is made, the notice to occupants should be made

simultaneously, and not when the foreclosure order to docket is filed in the Circuit Court, which

would occur before service.” Cezair, at *10. Here, there is no indication that a filing of the

foreclosure order occurred before the service of the notice. Accordingly, “if such a statement is

made before the legal right to do so exists, it can constitute a threat to act that is made with

knowledge of the threat’s illegality.” Id.

       In order to overcome a motion to dismiss regarding a MCDCA claim, Plaintiffs must also

satisfy the burdens imposed by Federal Rule of Civil Procedure 9(b) which states that “[i]n

alleging fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake. Malice, intent, knowledge, and other conditions of a person’s mind may be

alleged generally.” The guiding principles for illuminating the sufficiency of allegations that

satisfy this heightened standard, are adequately stated in Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776 (4th Cir. 1999). There, the court pointed out that the circumstances

required to be pled are, “the time, place, and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he obtained thereby.” Id. at 784.

Moreover, “conclusory allegations of defendant’s knowledge as to the true facts and of

defendant’s intent to deceive” are permissible.



                                                  4
        Plaintiffs have set forth the “time, place and contents of the false representations, as well

as the identity” of the author of the communications. Plaintiffs have satisfied the heightened

pleading standard of the rule. Plaintiffs allege that Defendants claimed a right to collect on a

debt with knowledge they had no right to do so. Plaintiffs are permitted to use conclusory

language regarding Defendants state of mind.

        Defendants cannot attempt to collect a debt in the wrong manner, even when a debtor is

believed to be in default. As Plaintiffs have alleged emotional distress damages for the period

applicable to the communication from Defendants, asserting that Defendants claimed to have the

ability to foreclose on a date earlier than the right to do so, Plaintiffs’ claim is actionable.

Defendants’ Motion as to MCDCA is DENIED.

        IV.     Plaintiffs Have Sufficiently Presented a Claim Under the Maryland
                Mortgage Fraud Protection Act.

        The Maryland Mortgage Fraud Protection Act (“MFFPA”) is found at Md. Code Ann.,

Real Prop., Sec. 7-401 (Lexis/Nexis 2015 Replacement Volume). To survive a motion to

dismiss, a plaintiff must here also set forth allegations that satisfy the elements necessary for a

“general case of fraud” and the heightened pleading standard of Fed. R. Civ. P. 9(b). In re

Blackston, 557 B.R. 858, 873 (D. Bankr. Md. 2016). As stated earlier, Plaintiffs have alleged the

“time, place and contents of the false representations, as well as the identity” of the author of the

communications. Plaintiffs also contend that Defendants were not in possession of the

underlying Note which provides a right to collection. This information provides Defendants with

sufficient information to formulate a defense by putting them “on notice of the conduct

complained of.” Harrison at 784.




                                                   5
       While Defendants are correct that Ferguson Trenching Co. v. Kiehne, 329 Md. 169, 618

A.2d 735 (1993), stands for the position that the intent to defraud requires a showing of bad faith

by the defendant, Ferguson was a decision based upon a finding of judgment. At present, the

Court is only concerned with whether Plaintiffs have adequately pled their claim. For the

reasons set forth under the claim for relief under the MCDCA, the Court finds that Plaintiffs

have satisfied the pleading requirements under the MFFPA and DENIES Defendants’ Motion.

       V.      Defendants’ Motion Regarding the Maryland Consumer Protection Act is
               Granted In Part.

       Plaintiffs’ claim under the Maryland Consumer Protection Act (“MCPA”) is being

forwarded under two distinct theories. The first theory is built upon the claims set forth under

the MCDCA, while the second relates exclusively to the alleged non-response by Defendants to

Plaintiffs’ request for information made in the Fall of 2016. The former theory survives

Defendants’ Motion, while the latter does not.

       The MCPA describes an “[u]nfair or deceptive trade practice” to include a violation of

the MCDCA. Md. Code Ann., Com. Law, Sec. 13-301(14)(iii) (Lexis/Nexis 2015 Replacement

Volume). Therefore, as the Court has previously determined that Plaintiffs have made a

plausible claim under the MCDCA, the same holds true under the MCPA. Olson v. Midland

Funding, LLC, 578 F. App’x 248, 251 (D. Md. 2014). Moreover, “any practice prohibited by”

the statute is actionable regardless of whether “any consumer in fact has been misled, deceived,

or damaged as a result of that practice.” Md. Code Ann., Com. Law, Sec. 13-302 (Lexis/Nexis

2015 Replacement Volume); Peckey v. Bank of America, N.A., Civ. A. No. RDB-14-433, 2015

WL 1622967, at *6 (D. Md. Apr. 10, 2015). As a per se violation of the statute, Defendants’

Motion must be DENIED.




                                                 6
       Conversely, Plaintiffs’ claims based on a lack of responsiveness from Defendants has no

support. This prong of Plaintiffs’ theory is grounded on a violation of Md. Code Ann., Com.

Law, Sec. 13-316(c) (Lexis/Nexis 2013 Replacement Volume). On its face, the statute regulates

compliance by “servicers” of mortgage accounts. A “servicer” is a “person responsible for

collection and payment of principal, interest, escrow, and other moneys under an original

mortgage.” Md. Code Ann., Com. Law, Sec. 13-316(a)(3). During the requisite period,

Nationstar was not a servicer.

       The statute requires a servicer to respond in writing to a written complaint or inquiry

within 15 days. While there is reason to believe Nationstar was a servicer for several months in

2016, there is no allegation that it was the servicer of Plaintiffs’ account when Plaintiffs contend

they wrote to Nationstar on October 26, 2016 requesting a mortgage payoff statement. SAC ¶

28. Plaintiffs make similar contentions regarding correspondence of July 15, 2017, April 9, 2018

and April 30, 2018. SAC ¶ 81, 82.3 These claims fail against Nationstar since Nationstar was

not the servicer. Plaintiffs allegations under this theory as it relates to Nationstar are not

plausible. Accordingly, as to the claims relying on Sec. 13-316, Defendants’ Motion is

GRANTED.

       VI.     Defendants’ Motion is Denied as to Plaintiffs’ Claims under the Real Estate
               Settlement Procedures Act.

       The Real Estate Settlement Procedures Act (“RESPA”) is a federal statute that imposes

on servicers of federally related mortgage loans the duty to “notify borrowers in writing of any

assignment, sale or transfer of the servicing of the loan.” 12 U.S.C. §2605(b)(1)(2010).

Plaintiffs allege that Nationstar failed to provide the requisite notice when a transfer of servicers


3
        Plaintiffs also contend that in August 2016, Defendant Rushmore issued correspondence
indicating that it was now the servicer of the loan as far back as June 2016 and continued with
the issuance of monthly billing statements regarding the loan. SAC ¶¶ 23, 26.
                                                   7
occurred. SAC ¶ 24, 97. Nationstar responds by asserting that notice was provided and attempts

to make an offer of proof. Nationstar’s attempt is misplaced.

       On a motion to dismiss the Court is required to rely upon the factual averments set forth

in the complaint. The Court is not permitted to consider and rule upon factual disputes. The

Court must take the “facts alleged in the complaint as true at this stage and the court cannot rely

on documents whose authenticity” is challenged. Alston v. Citibank, N.A., Civ. A. No. DKC 14-

3199, 2015 WL 2227930, at *4 (D. Md. May 11, 2015).

       Defendants note that in considering a motion to dismiss, the Court is permitted to

consider “documents attached to the complaint, . . . as well as those attached to the motion to

dismiss, so long as they are integral to the complaint and authentic.” Philips v Pitt Cnty. Mem.

Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Clearly, Plaintiffs have not attached all the documents

referred to in the Complaint. No doubt the contents of said documents are “integral” to the

issues. Yet, there is the remaining question of authenticity, which is challenged by Plaintiffs.

For this reason alone, the Court cannot rely upon documents which Defendants wish to be

considered.

       More importantly, Alston is on point for the issues presented here. As in Alston, the

question presented is the absence of a notice regarding a change in the servicer. On this issue the

parties disagree, and the SAC clearly expresses the necessary elements. On this claim, the

existence of notice issued by Defendant Rushmore of a change in servicers is of no moment as to

the obligations imposed upon Nationstar. The Court cannot rule as a matter of law that

Plaintiffs’ claim is not plausible. Defendants’ Motion under §2605(b) of RESPA is DENIED.




                                                 8
       Plaintiffs also seek relief under §2605(e) of RESPA which addresses qualified written

requests (“QWRs”) for information from servicers. Plaintiffs contend that QWRs were

submitted in September 2013 and November of 2016 and that Nationstar failed to respond as the

law requires. SAC ¶ 28. Defendants’ Motion cannot prevail for the same reasons as set forth

under §2605(b). Plaintiffs have made a sufficient allegation of a statutory violation. It was

Nationstar that had a duty to respond to a QWR. As noted by Plaintiffs, “Nationstar had a duty

to respond to Plaintiffs’ inquiries for up to one year after the servicing was transferred to

Rushmore.” Manzano v. MetLife Bank N.A., No. Civ. 2:11-651 WBS DAD, 2011 WL 3420822

(E.D. Cal. Aug. 3, 2011). The fact that Plaintiffs may have been notified by other servicers of

their role is not dispositive of these claims. Plaintiffs have also made a sufficient claim for

damages under the statute. Accordingly, Defendants’ Motion is DENIED.

       VII.    Conclusion

       For the reasons set forth above, Defendants’ Motion is GRANTED IN PART AND

DENIED IN PART.



July 2, 2019                                                    /s/
                                                       Charles B. Day
                                                       United States Magistrate Judge




                                                  9
